Citation Nr: 1822267	
Decision Date: 04/12/18    Archive Date: 04/25/18

DOCKET NO.  14-23 012	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUES

1.  Entitlement to a rating in excess of 40 percent for a low back disorder, diagnosed a chronic thoracolumbar strain with degenerative joint and disc disease ("low back disability"), for purposes of accrued benefits.

2.  Entitlement to a total disability rating based on individual unemployability ("TDIU"), for purposes of accrued benefits.


REPRESENTATION

Appellant represented by:	Colorado Division of Veterans Affairs



ATTORNEY FOR THE BOARD

Z. Maskatia, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1960 to October 1980.  The Veteran died in August 2012, while his claims were pending.  The Veteran's widow properly established herself as a substituted appellant.  

This matter comes before the Board of Veterans Appeals (Board) on appeal from a July 2011 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado.

A hearing was scheduled in this matter for August 28, 2017.  However, the appellant, in written correspondence dated August 10 2017, indicated the desire to have her case adjudicated on the available evidence, without a hearing.   
   

FINDINGS OF FACT

1.  During the period on appeal, the Veteran's low back disability has been characterized by forward flexion of the thoracolumbar spine less than 30 degrees.  Vertebral fracture, IVDS, and ankylosis of any part of the spine have all not been shown.

2.  During the period on appeal, the Veteran was not unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities.


CONCLUSIONS OF LAW

1.  During the period on appeal, the criteria for a rating in excess of 40 percent for a lumbar spine disability have not been met.  38 U.S.C. §§ 1155, 5107 (2014); 38 C.F.R. § 4.1, 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code (DC) 5237 (2016), DC 5293 (2002).

2.  During the period on appeal, the criteria for referral of the Veteran's claim for extraschedular TDIU to the Director of Compensation Services have not been met.  38 C.F.R. § 4.16(a), 4.16(b) (2017)


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duty to Notify and Assist

VA has a duty to notify and assist claimants in substantiating claims for VA benefits.  See e.g. 38 U.S.C. §§ 5103, 5103A (2014) and 38 C.F.R. § 3.159 (2017).  Here, the duty to notify was satisfied by way of letters sent to the Veteran.

VA also has a duty to assist a claimant in the development of a claim.  This duty includes assisting the claimant in the procurement of relevant treatment records and providing an examination when necessary.  38 U.S.C. § 5103A; 38 C.F.R. § 3.159 (2017).  The Board finds that all necessary development has been accomplished and all available evidence pertaining to the matter decided herein has been obtained.  The RO has obtained, or made all required attempts to obtain, the Veteran's VA treatment records, service treatment records, VA examination reports, military personnel records, and statements from the Veteran.  Neither the Veteran nor his representative has notified VA of any outstanding evidence, and the Board is aware of none.  Hence, the Board is satisfied that the duty-to-assist was met.  Id.

Hence, no further notice or assistance is required to fulfill VA's duty to assist.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Increased Rating

Disability evaluations are determined by the application of a schedule of ratings which is based on average impairment of earning capacity.  Generally, the degrees of disability specified are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability.  See 38 C.F.R. § 4.1 (2017).  Separate diagnostic codes identify the various disabilities.  While the Board typically considers only those factors contained wholly in the rating criteria, it is appropriate to consider factors outside the specific rating criteria when appropriate in order to best determine the level of occupational and social impairment.  See Mauerhan v. Principi, 16 Vet.  App. 436 (2002); Massey v. Brown, 7 Vet. App. 204, 208 (1994). 

Where there is a question as to which of two separate evaluations shall be applied, the higher evaluation will be assigned if the disability more closely approximates the criteria required for that particular rating.  38 C.F.R. § 4.7 (2017).  When a reasonable doubt arises regarding the degree of disability, such doubt will be resolved in favor of the Veteran.  38 C.F.R. § 4.3 (2017).

In this case, the Veteran is in receipt of a 40 percent rating.  Under the current criteria, a 50 percent rating is warranted when the evidence shows:
* Unfavorable ankylosis of the entire thoracolumbar spine.  38 C.F.R. § 4.71a, DCs 5237, 5243 (2017). 

Ankylosis is the "immobility and consolidation of a joint due to disease, injury, or surgical procedure."  See Lewis v. Derwinski, 3 Vet.  App. 259 (1992) (citing Saunders Encyclopedia and Dictionary of Medicine, Nursing, and Allied Health at 68 (4th ed. 1987)).  The term "combined range of motion" refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  The normal combined range of motion of the thoracolumbar spine is 240 degrees.  38 C.F.R. § 4.71a, DC 5243, Note 2 (2017).  Additionally, an "incapacitating episode" is "a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician."  38 C.F.R. § 4.71a, DCs 5237, 5243, Note 1 (2017).

Based on the evidence of record, an initial rating in excess of 40 percent is not warranted.  As an initial matter, a measurable range of motion during the appeal period precludes a finding of ankylosis, and no examination report of record mentions signs of a vertebral fracture or intervertebral disc syndrome (IVDS).  Thus, the Veteran does not meet the criteria for a 50 percent rating under DC 5243. 

In June 2009, the Veteran submitted a written statement indicating the need for a wheelchair.  He also stated that he had daily incapacitating episodes.  He submitted a private medical opinion in support of an increased rating.  While this opinion states that the Veteran's disability will most likely get worse over time, the examining physician did not diagnose IVDS.   

At the Veteran's February 2010 VA examination, the Veteran's back pain had increased considerably and he exhibited general weakness.  He showed tenderness and muscle spasm over the low back.  Moreover, the examiner found that there was near complete loss of all ranges of motion due to painful motion and wedging of the vertebra over a relatively short period of time.  While the Veteran's thoracolumbar forward flexion was severely limited by pain to 10 degrees, ankylosis was not found.  In the absence of ankylosis or IVDS, a higher rating is not available under the current rating criteria.    

At the Veteran's final VA examination of his spine prior to his death, in December 2010, the examiner found no ankylosis.  Moreover, the Veteran's forward flexion after one repetition was measured at 40 degrees.  After the fifth repetition, his forward flexion was measured at 20 degrees, with pain, fatigue, weakness, lack of endurance, and incoordination.  Again, though, ankylosis and vertebral fracture were both specifically found to be absent.  Accordingly, an initial rating in excess of 40 percent is not warranted.  

Based on the medical evidence of record discussed, the Veteran does not meet the criteria for a 50 percent rating under DC 5243. 

In considering this rating, the Board has considered the impact of functional loss due to flare-ups of pain, fatigability, incoordination, pain on movement, and weakness.  38 C.F.R. §§ 4.40, 4.45, 4.59 (2017); DeLuca v. Brown, 8 Vet. App. 202, 206-7 (1995).  In this case, the Veteran complained of constant pain, self-diagnosed incapacitating episodes, and imbalance eventually requiring the use of a wheelchair.  Further, a buddy statement from a fellow veteran describes how the Veteran's painful motion impaired his ability to ambulate, get to and from appointments, and enter and exit the bathtub.  Nonetheless, the additional functional loss caused by the pain is accounted for in his range of motion measurements.  See Mitchell v. Shinseki, 25 Vet. App. 32, 37-43 (2011) (pain must affect some aspect of the normal working movements of the body such as strength, speed, coordination or endurance).  Put another way, the Veteran's complaints are adequately contemplated in the ratings he currently receives.

Moreover, the Board finds that consideration for an extraschedular evaluation, a component of a claim for an increased rating, is not warranted.  Bagwell v. Brown, 9 Vet. App. 337, 339 (1996).  Although the Board may not assign an extraschedular rating in the first instance, it must specifically adjudicate whether to refer a case for extraschedular evaluation when the issue either is raised by the claimant or is reasonably raised by the evidence of record.  Barringer v. Peake, 22 Vet. App. 242 (2008).

In considering the appropriate disability rating, the Board has also considered the Veteran's statements that his disabilities are worse than the ratings he currently receives.  In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).

Competency of evidence differs from weight and credibility.  While the Veteran is competent to report symptoms because this requires only personal knowledge as it comes to him through his senses, he is not competent to identify a specific level of disability of his disabilities according to the appropriate diagnostic codes.  Rucker v. Brown, 10 Vet. App. 67, 74   (1997); Layno v. Brown, 6 Vet. App. 465, 469   (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25   (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify"). 

On the other hand, such competent evidence concerning the nature and extent of the Veteran's disabilities has been provided by the medical personnel who have examined him during the current appeal and who have rendered pertinent opinions in conjunction with the evaluations.  The medical findings (as provided in the examination reports) directly address the criteria under which these disabilities are evaluated.

In considering whether an extraschedular rating may be warranted, VA must first determine whether the available applicable schedular rating criteria are inadequate because they do not contemplate the Veteran's level of disability and symptomatology.  If the rating criteria are inadequate, VA must then determine whether the Veteran exhibits an exceptional disability picture indicated by other related factors such as marked interference with employment or frequent periods of hospitalization.  If such related factors are exhibited, then referral must be made to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for extraschedular consideration.  See Thun v. Peake, 22 Vet. App. 111 (2008). 

In this case, the evidence does not indicate that Veteran's disability picture could not be adequately contemplated by the applicable schedular rating criteria discussed above.  Specifically, the Board has reviewed all of his relevant symptoms related to the issue on appeal, and concludes that there are no symptoms that were not able to be addressed by the applicable diagnostic codes.  See Mittleider v. West, 11 Vet. App. 181 (1998).  In making this conclusion, the Board additionally notes the Veteran's contentions that his lower back symptoms interfere with his employment.  Specifically, at several instances in the appeal period, including August 2002, the Veteran had incapacitating back pain, pain with lifting, twisting, bending, and prolonged sitting and standing.  He also had great difficulty walking and frequently used a wheelchair.  However, the Board does not consider this "marked" interference in employment sufficient to warrant an extraschedular rating.  In addition, the record does not reflect any hospitalizations for the Veteran's disabilities on appeal.  As such, these factors do not merit referral for ratings in excess of those already granted for the periods on appeal.

Extraschedular TDIU

The Veteran seeks a total disability rating based on individual unemployability.  Unfortunately, the Board is unable to refer this matter to the Director of Compensation Services for an extraschedular TDIU rating because the Board does not find the Veteran incapable of securing and following substantially gainful employment due to service-connected disabilities.

Total disability is considered to exist when there is any impairment which is sufficient to render it impossible for the average person to follow a substantially gainful occupation.  38 C.F.R. § 3.340(a)(1).  A total disability rating for compensation purposes may be assigned on the basis of individual unemployability when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities.  38 C.F.R. § 4.16(a)(2017).  In such an instance, if there is only one such disability, it must be rated at 60 percent or more; if there are two or more disabilities, at least one disability must be rated at 40 percent or more, and sufficient additional disability must bring the combined rating to 70 percent or more.  Id.

If a Veteran fails to meet the threshold minimum percentage standards enunciated in 38 C.F.R. § 4.16(a), rating boards should refer to the Director of Compensation and Pension Service for extra-schedular consideration all cases where the Veteran is unable to secure or follow a substantially gainful occupation by reason of service-connected disability.  38 C.F.R. § 4.16(b).  See also Fanning v. Brown, 4 Vet. App. 225 (1993).

Thus, the Board must evaluate whether there are circumstances in the Veteran's case, apart from any non-service-connected conditions and advancing age, which would justify a TDIU.  38 C.F.R. §§ 3.341(a), 4.19.  See Van Hoose v. Brown, 4 Vet. App. 361 (1993); see also Hodges v. Brown, 5 Vet. App. 375 (1993); Blackburn v. Brown, 4 Vet. App. 395 (1993).  The Veteran's service-connected disabilities, employment history, educational and vocational attainment, and all other factors having a bearing on the issue must be addressed.  38 C.F.R. § 4.16(b).

After a review of the evidence of record, the Board determines that TDIU is not warranted.  

At the time of his death, the Veteran was service-connected for two conditions: a low back disability evaluated at 40 percent disabling, and tinnitus evaluated at 10 percent disabling.  His highest total disability rating was 50 percent.  Therefore, the schedular requirements under 38 C.F.R. § 4.16(a) had not been met.   

Moreover, the Board concludes that TDIU is also not warranted, based on the evidence of record, because any inability of the Veteran to secure or follow a substantially gainful occupation at the time of his death was not a result of his service-connected disabilities.  See 38 C.F.R. § 4.16(b).  

With respect to the medical evidence, the Veteran's VA medical treatment records indicate that the Veteran's inability to secure or follow a substantially gainful occupation was a result of non-service connected disabilities and/or advanced age.  Specifically, the Veteran's medical records report that while the Veteran suffered from non-service-connected osteoporosis with compression fractures, a bilateral leg disorder, and a bilateral arm disorder, his service-connected right knee disabilities did not prevent him from obtaining and maintaining gainful employment.  Indeed, the medical evidence, including a VA examination from October 2007, indicates that the Veteran would be unable to maintain physical or sedentary employment due to "intractable spinal pain."  This examiner specifically opined that the Veteran was precluded from sedentary employment by chronic pain and the inability to concentrate.  However, the evidence of record indicates that said pain is the result of osteoporotic kyphosis and scoliosis.  The October 2007 examiner noted that the Veteran was unable to work since 2005, and that his chronic low back pain precluded his performing his employment of choice being an auto mechanic.  However, the examiner also noted that the Veteran's neurosurgeons felt that the majority of his spinal problems were due to non-service connected osteoporosis, rather than his service connected low back disability.  Because the Veteran's inability to work was caused by a non-service connected disability, rather than the Veteran's service connected disabilities, a referral for extraschedular TDIU consideration cannot be awarded.

Further, the evidence indicates that the Veteran was not necessarily precluded from sedentary employment.  In an addendum examination report in June 2011, the Veteran's examiner concurred with the October 2007 opinion.  This opinion, confining itself strictly to the Veteran's service connected disabilities, stated that while the Veteran was inhibited from standing for more than 20 minutes in a work day, the Veteran was able to work with his upper extremities in a wheelchair-accessible worksite.  Moreover, despite his pain, the June 2011 examiner found the Veteran to have been cognitively intact and able to handle the mental dimensions of the workplace.   

The Board acknowledges the medical and lay evidence indicating an inability to work due to back pain and dysfunction.  However, the fact that even a medical professional finds a Veteran unemployable due to a service-connected disability is not dispositive, as the Board has ultimate responsibility for determining whether a veteran is unemployable.  See Geib v. Shinseki, 733 F.3d 1350, 1354 (Fed. Cir. 2013).  

The Board has also considered statements from the Veteran indicating that the increased severity of his symptoms since their onset prevented him from working in his preferred occupation of auto mechanic.  However, his service connected symptoms did not prevent him from working at all, including in a job that did not involve heavy physical activity.   Accordingly, the weight of the evidence is against the appellant's TDIU claim.  

In sum, the Board determines that the Veteran was been able to secure and follow substantially gainful employment for the period on appeal.  As such, the Veteran's TDIU claim is denied.  



ORDER

An initial rating in excess of 40 percent for a low back disorder, diagnosed a chronic thoracolumbar strain with degenerative joint and disc disease, for purposes of accrued benefits, is denied.

A total disability rating based on individual unemployability, for purposes of accrued benefits, is denied.




____________________________________________
B.T. KNOPE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


